DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts Lee (US Patent 9,789,331 B2) and Choi (US Pub: 2020/0212161 A1) are cited to teach an TFT based pixel driving circuitry with initialization signaling for the control of the compensation system, however they do not teach Claim 1, “A pixel configured to receive a first scan signal, a second scan signal, and a third scan signal and a data voltage, and connected to a power line configured to transfer a driving voltage and a first voltage line and a second voltage line configured to respectively transfer a first initialization voltage and a second initialization voltage, the pixel comprising: a light-emitting device; a driving thin film transistor (TFT) for controlling a magnitude of a current flowing from the power line to the light-emitting device according to a gate-source voltage; a storage capacitor disposed between the power line and a gate of the driving TFT; a scan TFT configured to transfer the data voltage to a source of the driving TFT in response to the first scan signal; a first compensation TFT and a second compensation TFT operating in response to the first scan signal and serially connected to each other between a drain and the gate of the driving TFT; a gate initialization TFT configured to apply the first initialization voltage to the gate of the driving TFT in response to the second scan signal; an anode initialization TFT configured to apply the second initialization voltage to an anode of the light-emitting device in response to the third scan signal; and a shield capacitor disposed between a floating node located between the first and second compensation TFTs and the power line or the second voltage line.”; Claim 11, “A pixel connected to a first scan line, a second scan line, and a third scan line that are configured to respectively transfer a first scan signal, a second scan signal, and a third scan signal, an emission control line configured to transfer an emission control signal, a data line configured to transfer a data voltage, a power line configured to transfer a driving voltage, and first and second voltage lines configured to respectively transfer a first initialization voltage and a second initialization voltage, the pixel comprising: a light-emitting device comprising an anode and a cathode; a storage capacitor comprising an upper electrode and a lower electrode connected to the power line; a first thin film transistor (TFT) comprising a gate connected to the storage capacitor, a source connected to the power line, and a drain; a second TFT comprising a gate connected to the first scan line, a source connected to the data line, and a drain connected to the source of the first TFT; a third TFT comprising a first compensation TFT including a gate connected to the first is scan line, a source connected to a floating node, and a drain connected to the gate of the first TFT, and a second compensation TFT including a gate connected to the first scan line, a source connected to the drain of the first TFT, and a drain connected to the floating node; a fourth TFT comprising a gate connected to the second scan line, a source connected to the gate of the first TFT, and a drain connected to the first voltage line; a fifth TFT comprising a gate connected to the emission control line, a source connected to the power line, and a drain connected to the source of the first TFT; a sixth TFT comprising a gate connected to the emission control line, a source connected to the drain of the first TFT, and a drain connected to the anode of the light-emitting device; a seventh TFT comprising a gate connected to the third scan line, a source connected to the anode of the light-emitting device, and a drain connected to the second voltage line; and a shield capacitor comprising a lower electrode connected to the floating node, and an upper electrode to which the second initialization voltage or the driving voltage is applied.”; and Claim 18, “An organic light-emitting display apparatus comprising: a substrate extending in a first direction and a second direction; a first scan line, a second scan line, and a third scan line configured to respectively transfer a first scan signal, a second scan signal, and a third scan signal, the first to third scan lines extending in the first direction; a data line configured to transfer a data voltage and extending in the second direction; a power line configured to transfer a driving voltage; a first voltage line and a second voltage line configured to respectively transfer a first initialization voltage and a second initialization voltage and extending in the first direction; and a plurality of pixels provided on the substrate in the first direction and the second direction, wherein each of the plurality of pixels comprises: a light-emitting device; a driving thin film transistor (TFT) for controlling a magnitude of a current flowing from the power line to the light-emitting device according to a gate-source voltage; a storage capacitor disposed between the power line and a gate of the driving TFT; a scan TFT configured to transfer the data voltage to a source of the driving TFT in response to the first scan signal; a first compensation TFT and a second compensation TFT connected to each other in series to connect a drain of the driving TFT to the gate of the driving TFT in response to the first scan signal; a gate initialization TFT configured to apply the first initialization voltage to the gate of the driving TFT in response to the second scan signal; an anode initialization TFT configured to apply the second initialization voltage to an anode of the light-emitting device in response to the third scan signal; and a shield capacitor disposed between a floating node located between the first and second compensation TFTs and the power line or the second voltage line.”
Specifically, the prior arts Lee and Choi do not teach the specific circuitry layout whereby the second initialization voltage and the shielding capacitor are provided between second compensation TFT and power line or the second voltage line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Chang (US Pub; 2019/0103054 A1) is cited to teach a figure 3 emboidment which uses a similar type of capacitor interconnection design and Li. (US Pub: 2018/0218686 A1) is cited to teach a similar type of pixel control circuitry in figure 4 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 9, 2022.
   20140331791